MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                           Dec 11 2019, 8:49 am

court except for the purpose of establishing                             CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Christopher Sturgeon                                     Curtis T. Hill, Jr.
Jeffersonville, Indiana                                  Attorney General of Indiana

                                                         Lauren A. Jacobsen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

C.S.,                                                    December 11, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-JV-1294
        v.                                               Appeal from the Clark Circuit
                                                         Court
State of Indiana,                                        The Honorable Vicki L.
Appellee-Plaintiff                                       Carmichael, Judge
                                                         The Honorable Susan L. Orth,
                                                         Special Judge
                                                         Trial Court Cause Nos.
                                                         10C04-1902-JD-28, 10C04-1903-
                                                         JD-88



Altice, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-JV-1294 | December 11, 2019            Page 1 of 9
                                                    Case Summary


[1]   Following a delinquency adjudication for possession of marijuana and battery

      with bodily injury to a public safety officer, the juvenile court placed C.S. in the

      Department of Correction Juvenile Division (the DOC). On appeal, C.S.

      contends that the juvenile court abused its discretion by placing him in the

      DOC.


[2]   We affirm.


                                           Facts & Procedural History


[3]   C.S. has been involved with the juvenile justice system for some time, with his

      first delinquency adjudication for acts committed on September 2, 2015, at the

      age of thirteen. 1 This adjudication was based on an incident at school when

      C.S. became “completely out of control” and began destroying property and

      battering school personnel. Appendix at 126. He continued to be belligerent and

      disrespectful to responding officers and was arrested. As the result of three true

      findings of battery resulting in bodily injury, C.S. was placed on probation.


[4]   Thereafter, C.S. was adjudicated a delinquent in 2016 for habitual disobedience

      of a parent and placed on probation. In May 2017, he was adjudicated a

      delinquent for leaving home without permission and he was sent to Wernle

      Youth & Family Treatment Center (Wernle) for residential treatment. After




      1
          C.S. had two prior arrests/referrals in 2012 and 2013 in which no formal delinquency petition was filed.


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1294 | December 11, 2019                    Page 2 of 9
      about eight months, C.S.’s “unwillingness to engage in treatment” and his

      “verbal and physical aggression” resulted in his removal from Wernle and

      transfer to the DOC. Transcript at 7. During his time in the DOC, on January

      30, 2018, C.S. committed battery by bodily waste against a correction officer

      and was subsequently adjudicated delinquent for this act and placed on

      probation.


[5]   In January 2019, C.S. was released from the DOC and continued on probation.

      He attended Clarksville High School where, on February 1, 2019, he was found

      by school administrators to be in possession of marijuana. This led to the first

      delinquency petition at issue in this case, filed under cause number 10C04-1902-

      JD-28 (JD-28), as well as an allegation that C.S. had violated probation. C.S.

      was placed in the juvenile home incarceration program (the HIP) pending

      adjudication in JD-28. The HIP permitted C.S. to live at home with strict

      conditions, which he violated on at least three occasions in March. The State

      filed a motion to revoke C.S.’s placement in the HIP on March 26, 2019.


[6]   At a hearing on March 27, 2019, the juvenile court revoked C.S.’s placement in

      the HIP. Juvenile Detention Officer C. Richardson then attempted to take C.S.

      into custody, and C.S. responded with profanity and by punching Officer

      Richardson twice in the face. Officer Richardson took hold of C.S., and

      Juvenile Detention Officer Paul Lenfert stepped in to assist. C.S. continued to

      resist, and the momentum from the struggle caused him and the officers to fall

      onto the defense table and break it. The three fell to the ground as the struggle

      continued. Eventually, two deputies from the Clark County Sheriff’s Office

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1294 | December 11, 2019   Page 3 of 9
      arrived and restrained C.S. Both Officer Richardson and Officer Lenfert

      suffered injuries during the incident.


[7]   On April 2, 2019, the State filed a delinquency petition under cause number

      10C04-1903-JD-88 (JD-88) alleging, among other things, that C.S. had

      committed two acts of battery resulting in bodily injury to a public safety

      official. C.S. remained in detention awaiting factfinding in JD-88 and JD-28.


[8]   C.S. had at least two documented behavioral issues while at the juvenile

      detention center. On April 18, 2019, he placed sheets over his window and

      light in his room and refused to remove them despite repeated requests from the

      staff. That evening, several staff members entered the room and C.S. became

      physically aggressive toward them, requiring him to be placed in restraints.

      C.S. struggled with staff members, kicking one of them in the face, and made

      multiple threats. The second incident report took place three days later, on

      April 21, when he refused to take his prescribed medications, stripped down to

      his boxers, and repeatedly covered the cameras in his room so that staff could

      not see inside.


[9]   At the end of April 2019, C.S. and his mother signed a plea agreement in which

      he admitted to the allegations in JD-88 and JD-28. The pre-dispositional report

      (the Report) was filed with the juvenile court prior to the joint dispositional

      hearing on May 9, 2019. Counsel for both parties reviewed the Report with the




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1294 | December 11, 2019   Page 4 of 9
       court. 2 Additionally, Rachel Clemons, C.S.’s juvenile probation officer,

       testified at the hearing and recommended placement in the DOC based on his

       prior juvenile history, including stays at Wernle and the DOC. Clemons noted

       that C.S. had received a psychological assessment in the past and been given

       services at both LifeSpring and Family Arc. She opined that all juvenile

       remedies had been exhausted with respect to C.S. and that the DOC was the

       best option, as Wernle had refused to accept him back into the program and

       C.S. required the security of the DOC.


[10]   C.S.’s mother briefly testified and recommended that C.S. be sent home with

       conditions that he go to counseling and stay on his medications. C.S. agreed

       and testified that he did not do well in the DOC because he was not on the right

       medications. C.S. indicated that if he attended counseling and stayed on his

       medications, he would not have any issues and could focus on school.


[11]   The juvenile court made the following observations at the conclusion of the

       dispositional hearing:


                I, too, would like to see you consistent on your medication.
                None of us in this room want another person in the [DOC]….
                But your commentary about the medication, in looking at your
                record, indicates to me that you are going to need a structure to
                take your medicine. In other words, if we just sent you home,




       2
        On appeal, C.S. asserts that the Report was so biased and incomplete “that it could not present a sufficient
       picture upon which the juvenile court could adequately decide the outcome of [C.S.’s] case.” Appellant’s Brief
       at 10. We do not share C.S.’s concerns regarding the Report. Moreover, we observe that C.S. did not raise
       any objection below to the Report or attempt to supplement it.

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1294 | December 11, 2019                  Page 5 of 9
               you would be on your own, I mean, certainly, your mother could
               assist, but there’s not a structure for counseling. There’s not a
               structure for medication. There’s not a structure for, for lack of
               better words, I’ll call “instruction,” whether that is school, any
               type of learning process …. And it certainly appears, Sir, that in
               light of your history and your inability to control your
               medications and behavior in an unstructured environment, the
               Court is inclined, and does accept the recommendation on the
               [Report].


       Transcript at 16. The court placed C.S. in the DOC and granted his counsel’s

       request that the commitment be open-ended with a review hearing in ninety

       days. C.S. now appeals from his commitment to the DOC.


                                           Discussion & Decision


[12]   A juvenile court is accorded extensive latitude and flexibility in dealing with

       juveniles. J.T. v. State, 111 N.E.3d 1019, 1026 (Ind. Ct. App. 2018), trans.

       denied. Thus, the choice of a specific disposition of a juvenile adjudicated a

       delinquent child is a matter within the sound discretion of the juvenile court.

       Id. The court’s discretion in this regard, however, is subject to the statutory

       considerations of the welfare of the child, the safety of the community, and the

       policy of favoring the least-harsh disposition. Id. We will reverse for an abuse

       of discretion when the juvenile court’s action is clearly erroneous and against

       the logic and effect of the facts and circumstances before it. Id.


[13]   “The goal of the juvenile process is rehabilitation rather than punishment.” Id.

       Because of this, juvenile courts have a variety of placement options, none of

       which are considered sentences. Id. Ind. Code § 31-37-18-6 provides:
       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1294 | December 11, 2019   Page 6 of 9
               If consistent with the safety of the community and the best
               interest of the child, the juvenile court shall enter a dispositional
               decree that:

               (1) is:

                         (A) in the least restrictive (most family like) and most
                         appropriate setting available; and

                         (B) close to the parents’ home, consistent with the best
                         interest and special needs of the child;

               (2) least interferes with family autonomy;

               (3) is least disruptive of family life;

               (4) imposes the least restraint on the freedom of the child and the
               child’s parent, guardian, or custodian; and

               (5) provides a reasonable opportunity for participation by the
               child’s parent, guardian, or custodian.

[14]   In sum, the law requires that the disposition selected be the least restrictive

       disposition that is consistent with the safety of the community and the best

       interest of the child. See id.; see also J.T., 111 N.E.3d at 1026. The DOC,

       though a highly restrictive placement, is appropriate under certain

       circumstances. See J.T., 111 N.E.3d at 1026; Madaras v. State, 425 N.E.2d 670,

       672 (Ind. Ct. App. 1981) (“[T]he code explicitly recognizes that in some

       instances commitment may be in the best interests of the child and society in

       general.”).


[15]   Here, the juvenile court did not abuse its discretion in committing C.S. to the

       DOC. Since at least the age of thirteen, C.S. has been continuously involved

       with the juvenile justice system and his involvement is primarily the result of

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1294 | December 11, 2019   Page 7 of 9
       angry and violent behavior. In addition to destroying property of others, he has

       battered school officials, Wernle treatment staff, and public safety officers. C.S.

       has also refused to take prescribed medication as directed and has failed to take

       an active role in his rehabilitation. Since his first adjudication in 2015, C.S. has

       received psychological assessment and counseling, been on probation multiple

       times with a number of violations, received residential treatment at Wernle

       until he was discharged to the DOC due to his violent and aggressive behavior,

       and unsuccessfully participated in the HIP. None of these less-harsh

       alternatives have resulted in any lasting positive change in C.S.’s behavior, and

       Wernle is no longer an available option.


[16]   It was well within the juvenile court’s discretion to reject C.S.’s request that he

       be returned home, presumably on probation, to attend counseling and take his

       prescribed medications on his own. The record clearly establishes the

       impracticality of this option. The juvenile court concluded, based on C.S.’s

       history, that the DOC would offer the structure C.S. needed to stay on his

       medications and receive counseling and education. Under the circumstances,

       we cannot say that the disposition selected by the juvenile court was an abuse of

       discretion or that it was not the least restrictive available alternative that was

       consistent with the safety of the community and the best interests of the child.

       See K.A. v. State, 775 N.E.2d 382, 387-88 (Ind. Ct. App. 2002) (affirming

       placement in the DOC where juvenile had received several chances to reform

       her behavior and failed to respond to these less-harsh opportunities), trans.

       denied.


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1294 | December 11, 2019   Page 8 of 9
[17]   Judgment affirmed.


       Brown, J. and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1294 | December 11, 2019   Page 9 of 9